Title: From George Washington to Major General Robert Howe, 2 November 1779
From: Washington, George
To: Howe, Robert


        
          Dr Sir
          Hd Qrs [West Point] 2 Nov. 1779
        
        I have your favor of this date before me.
        If the waggon which Col. Armands party has taken was in the employ of the enemy with the consent of the owner it should be sold for the benefit of the captors. But if it was forced into service by the enemy it will be no more than a common act of justice to restore it to the proprietor.
        
        I thank you for the news-paper and am dear Sir.
        
          P.S. You will be pleased to take the first opportunity to send up the officer’s horse who made his escape from New-York—I promised to have this done.
        
      